COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  GERARDO OGAZ,                                   §               No. 08-19-00137-CR

                        Appellant,                §                 Appeal from the

  v.                                              §                394th District Court

  THE STATE OF TEXAS,                             §           of Culberson County, Texas

                         State.                   §                    (TC# 1789)

                                              §
                                            ORDER

       Pending before the Court is a motion filed by Appellant’s appointed counsel, James

McDermott, to withdraw as counsel. The motion to withdraw is GRANTED. The trial court is

ordered to appoint new counsel to represent Appellant on appeal. The trial court shall forward its

order of appointment to the District Clerk of Culberson County, Texas, on or before July 21, 2019.

The Court requests that District Clerk provide this Court with a copy of the appointment order so

that the Clerk of the Court can update the records for this appeal. The District Clerk shall include

the order appointing counsel in the supplemental clerk’s record which is due to be filed on August

10, 2019.

       IT IS SO ORDERED this 1st day of July, 2019.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.